DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 1, line 19, “controling” has been changed to -- controlling --. 
Claim 1, line 21, “controling” has been changed to -- controlling --.
Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance:  the present invention pertains to fast verification of a digital signal processing (DSP) chip.
With regards to claim 1, Li (US 2021/0327528) discloses a verification system for an operation (paragraph 13), the system comprising:
a controller (paragraph 13), a memory (paragraph 17), a verification unit (paragraph 13, element 53), the system being configured to perform data verification on a digital signal processing (DSP) chip (paragraph 13); 
the controller acquires status information of the DSP chip (paragraph 13);
a butterfly topology (paragraph 20). 
Russell (US 2011/0105148) discloses a verification system for an operation (paragraph 57), the system comprising:
a controller (paragraph 62), a memory (paragraph 62), a verification unit (paragraph 57), a first data gating unit (paragraph 55), and a second data gating unit (paragraph 55), the system being configured to perform data verification on a digital signal processing (DSP) chip (paragraph 57);
an input port of the first data gating unit (paragraph 55);
a first input port of the second data gating unit (paragraph 55);
calculating a transform coefficient (paragraph 51).
Khedr (US 2018/0294950) discloses a system comprising:
a controller (paragraph 98), a memory (paragraph 100), a first data gating unit (paragraph 99), and a second data gating unit (paragraph 99),
an input port of the first data gating unit (paragraph 99);
a first input port of the second data gating unit (paragraph 99);
a reconfigurable butterfly unit (paragraph 98).
The prior art, either singularly or in combination, does not disclose “A verification system for an operation result based on a reconfigurable butterfly unit, the system comprising: a controller, a memory, a verification unit, a first data gating unit, and a second data gating unit, the system being configured to perform data verification on a digital signal processing (DSP) chip, the DSP chip comprising a reconfigurable butterfly unit, wherein the reconfigurable butterfly unit has a normal butterfly operation mode and is capable of being reconfigured into two modes: a first verification mode and a second verification mode; an input port of the first data gating unit is connected to an input port of the DSP chip to receive input data the same as that received by the DSP chip, and the first data gating unit is configured to separately input the input data into the memory and the reconfigurable butterfly unit based on an instruction of the controller; a first input port of the second data gating unit is configured to receive target data output by the first data gating unit, a second input port of the second data gating unit is configured to receive data from the memory, and is configured to output the data came from the first input port or the second input port to the reconfigurable butterfly unit according to the instruction of the controller; the controller acquires status information of the DSP chip, and is configured to transmit a reconfiguration operation instruction to the reconfigurable butterfly unit, so that: when the DSP chip is in a data reception phase, controlling the reconfigurable butterfly unit to be reconfigured into the first verification mode, to calculate a first verification value based on the input data of the DSP chip; and when the DSP chip is in a data transmission phase, controlling the reconfigurable butterfly unit to be reconfigured into the second verification mode, to calculate a second verification value based on output data of the DSP chip, wherein otherwise, the reconfigurable butterfly unit is in the normal butterfly operation mode; and the verification unit is connected to an output port of the reconfigurable butterfly unit, and the verification unit is configured to: calculate the product of multiplying the first verification value by a predetermined coefficient, calculate a difference value between the product and the second verification value, determine whether the difference value is less than or equal to a verification threshold, and if yes, determine that the output data is accurate” of claim 1.  
Thus, the prior art does not disclose the aforementioned claim 1. 
With regards to claim 9, Li (US 2021/0327528) a verification method for an operation result (paragraph 13), the method being used for performing, data verification on a digital signal processing (DSP) chip (paragraph 13), the method comprising: acquiring status information of the DSP chip (paragraph 13); implementing a butterfly topology (paragraph 20).
Russell (US 2011/0105148) discloses a verification method for an operation result (paragraph 57), the method being used for performing, data verification on a digital signal processing (DSP) chip (paragraph 57), the method comprising: calculating a transform coefficient (paragraph 51).
Khedr (US 2018/0294950) discloses a method comprising: implementing a reconfigurable butterfly unit (paragraph 98).
The prior art, either singularly or in combination, does not disclose “A verification method for an operation result based on a reconfigurable butterfly unit, the method being used for performing, data verification on a digital signal processing (DSP) chip, the DSP chip comprising a reconfigurable butterfly unit, wherein the reconfigurable butterfly unit has a normal butterfly mode and is capable of being reconfigured into two modes: a first verification mode and a second verification mode, and the method comprises: receiving and storing an input in the input data of the DSP chip; acquiring status information of the DSP chip; sending a reconfiguration operation instruction to the reconfigurable butterfly unit, so that: when the DSP chip is in a data reception phase, control the reconfigurable butterfly unit to be reconfigured into the first verification mode, to calculate a first verification value based on the input data of the DSP chip, and when the DSP chip is in a data transmission phase, control the reconfigurable butterfly unit to be reconfigured into the second verification mode, to calculate a second verification value based on output data of the DSP chip, otherwise, the reconfigurable butterfly unit does not perform reconfiguration; and calculating the product of multiplying the first verification value by a predetermined coefficient, calculating a difference value between the product and the second verification value, determining whether the difference value is less than or equal to a verification threshold, and if yes, determining that the output data is accurate” of claim 9.  
Thus, the prior art does not disclose the aforementioned claim 9. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN C WONG whose telephone number is (571)272-7341.  The examiner can normally be reached on Flex Monday-Thursday 9:30am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath V Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	
/ALLEN C WONG/Primary Examiner, Art Unit 2488